   Case 1:20-cv-00036-HYJ ECF No. 39, PageID.387 Filed 04/15/20 Page 1 of 7




                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION

CHARLES JONES,                                   Case No. 1:20-cv-00036
          Plaintiff,
v.                                               HON. PAUL L. MALONEY

KENT, COUNTY OF, et al.,

            Defendants.
_______________________________/

                                   CASE MANAGEMENT ORDER

        IT IS HEREBY ORDERED:

 Trial Date and Time                                                NOVEMBER 30, 2021
                                                                            8:45 a.m.

 Before:    Judge Paul L. Maloney                                      174 Federal Building
                                                                     410 W. Michigan Ave.
                                                                      Kalamazoo, Michigan
 Jury or Non Jury                                                                      Jury
 Estimated Length of Trial                                                         14 days
 Motions to Join Parties or Amend Pleadings                               AUGUST 15, 2020
 Rule 26(a)(1) Disclosures                        Plaintiff:                APRIL 30, 2020
                                                 Defendant:                  MAY 15, 2020
 Disclose Name, Address, Area of Expertise and    Plaintiff:           AUGUST 31, 2020
 a short summary of expected testimony           Defendant:         SEPTEMBER 15, 2020
 of Expert Witnesses (Rule 26(a)(2)(A)
 Disclosure of Expert Reports                     Plaintiff:         OCTOBER 31, 2020
 (Rule 26(a)(2)(B))                              Defendant:         NOVEMBER 30, 2020
 Completion of Discovery                                             FEBRUARY 28, 2021
 Dispositive Motions                                                      MARCH 31, 2021
 Interrogatories will be limited to:                                            no limit set
 Depositions will be limited to:                                                no limit set
 Requests for Admission will be limited to:                                     no limit set
     Case 1:20-cv-00036-HYJ ECF No. 39, PageID.388 Filed 04/15/20 Page 2 of 7




 Settlement Conference                                           Date:               OCTOBER 27, 2021
                                                                 Time:                          2:00 p.m.
                                                                Before               Hon. Sally J. Berens
                                                                           110 Michigan St., NW, Ste. 664
                                                                                 Grand Rapids, MI 49503
 Final Pretrial Conference                                       Date:               NOVEMBER 8, 2021
 Before Judge Paul L. Maloney                                    Time:                      9:00 a.m.
 ADR To Take Place On Or Before:                                                         MARCH 31, 2021

1.      TRIAL DATE AND SETTING: This case is scheduled for trial before the Honorable Paul L.
        Maloney, 174 Federal Building, 410 W. Michigan Ave., Kalamazoo, Michigan, as set forth above.

2.      JOINDER OF PARTIES AND AMENDMENTS OF PLEADINGS: All motions for joinder of
        parties and all motions to amend the pleadings must be filed by the date set forth in the table above.

3.      DISCLOSURES AND EXCHANGES: Deadlines for exchange of Rule 26(a)(1) disclosures, names
        of lay witnesses, identification of experts, voluntary exchange of documents, and disclosure of expert
        reports under Rule 26(a)(2), if applicable, are ordered as set forth in the table above.

4.      DISCOVERY: All discovery proceedings shall be completed no later than the date set forth in the
        table above, and shall not continue beyond this date. All interrogatories, requests for admissions,
        and other written discovery requests must be served no later than thirty days before the close of
        discovery. All depositions must be completed before the close of discovery. There shall be no
        deviations from this order without prior approval of the court upon good cause shown. Time
        limitations for depositions set forth in Rule 30(d)(1) apply to this case.

5.      MOTIONS:

        a.      Non-dispositive motions shall be filed in accordance with W.D. Mich. LcivR. 7.3. They will
                be referred to a Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(A). In accordance with
                28 U.S.C. § 471, et seq., it is the policy of this Court to prohibit the consideration of
                discovery motions unless accompanied by a certification that the moving party has made a
                reasonable and good faith effort to reach agreement with opposing counsel on the matters
                set forth in the motion.

        b.      Dispositive motions shall be filed in accordance with W.D. Mich. LcivR 7.2 by the date set
                forth in the table above. If dispositive motions are based on supporting documents such as
                depositions or answers to interrogatories, only those excerpts which are relevant to the
                motion shall be filed. The case manager will notify counsel of the date for oral argument.
                Pursuant to Administrative Order 07-026, one courtesy copy of all dispositive motion
                papers (including responses and replies) and all accompanying exhibits must be
                submitted directly to the judge’s chambers on paper. The copy must be hand-
                delivered or sent via first class mail the same day the document is e-filed.




                                                     -2-
     Case 1:20-cv-00036-HYJ ECF No. 39, PageID.389 Filed 04/15/20 Page 3 of 7



        c.       The parties are strongly encouraged to file motions in limine at least fourteen (14) calendar
                 days prior to the final pretrial conference, but in no event shall they be filed later than the
                 date for the submission of the proposed Final Pretrial Order.

6.      ALTERNATIVE DISPUTE RESOLUTION: In the interest of facilitating prompt resolution of this
        case, and the parties having voluntarily selected facilitative mediation, this matter shall be submitted
        to facilitative mediation. The parties will jointly choose one mediator from the list of court certified
        mediators.1 Plaintiff is responsible for e-filing notification of the name of the selected mediator. If
        the parties are unable to jointly select a mediator, they must notify the ADR Administrator2, who will
        select a mediator for them. Once the mediator is selected, a Notice will issue regarding the method
        and schedule for the mediation conference.

7.      SETTLEMENT CONFERENCE: The parties are under an ongoing obligation to engage in good
        faith settlement negotiations. A settlement conference has been scheduled before the magistrate
        judge as set forth above.

        a.       Persons Required to Attend. Unless excused by a showing of good cause, the attorney who
                 is to conduct the trial shall attend the settlement conference, accompanied by a
                 representative of the party with full settlement authority. Both shall attend in person. The
                 person with settlement authority must come cloaked with authority to accept, without further
                 contact with another person, the settlement demand of the opposing party. An insured party
                 shall also appear by a representative of the insurer who is authorized to negotiate and to
                 settle the matter (within policy limits) up to the amount of the opposing parties’ existing
                 settlement demand. W.D.Mich. LcivR 16.8.

        b.       Settlement Letter to Opposing Party. A settlement conference is more likely to be
                 productive if, before the conference, the parties have had a written exchange of their
                 settlement proposals. Accordingly, at least fourteen (14) days prior to the settlement
                 conference, plaintiff’s counsel shall submit a written itemization of damages and settlement
                 demand to defendant’s counsel with a brief explanation of why such a settlement is
                 appropriate. No later than seven (7) days prior to the settlement conference, defendant’s
                 counsel shall submit a written offer to plaintiff’s counsel with a brief explanation of why
                 such a settlement is appropriate. This may lead directly to a settlement. If settlement is not
                 achieved, plaintiff’s counsel shall deliver or e-mail copies of these letters to Judge Berens’s
                 chambers no later than three (3) business days before the conference. Letters should be
                 mailed, hand delivered, or emailed to berensmediation@miwd.uscourts.gov. Do not file
                 copies of these letters in the Clerk’s Office.

        c.       Confidential Settlement Letter to Court. In addition, three (3) business days before the
                 conference, each party or their attorney shall submit to Judge Berens’s chambers a
                 confidential letter concerning settlement. Letters should be mailed, hand delivered, or



        1
             www.miwd.uscourts.gov
        2
        ADR Administrator, U.S. District Court, 399 Federal Building, 110 Michigan St., NW,
Grand Rapids, MI 49503; 616/456-2381; adr@miwd.uscourts.gov

                                                      -3-
     Case 1:20-cv-00036-HYJ ECF No. 39, PageID.390 Filed 04/15/20 Page 4 of 7



                emailed to berensmediation@miwd.uscourts.gov. A copy of this letter need not be provided
                to any other party. Do not file a copy of this letter in the Clerk’s Office. All information
                in the settlement letter shall remain confidential and will not be disclosed to any other party
                without the approval of the writer. The confidential settlement letter shall set forth: (a) the
                name and title of the party representative who will be present at the settlement conference,
                with counsel’s certification that the representative will have full authority to settle, without
                the need to consult with any other party; (b) a very brief explanation of the nature of the
                case, including an identification of any parties added or dismissed since the time of filing;
                (c) a history of settlement negotiations to date, including all offers, demands and responses
                (the letter should not, however, divulge any offer made in the context of a voluntary
                facilitative mediation); (d) the policy limits of any relevant insurance coverage; (e) the limits
                on settlement authority given to counsel by the client; (f) that party’s suggestions concerning
                the most productive approach to settlement; (g) any other matter that counsel believes will
                improve the chances for settlement. Plaintiff shall also provide an estimated range of
                damages recoverable at trial and a brief analysis of the method(s) used for arriving at the
                estimate(s).

8.      FINAL PRETRIAL CONFERENCE: A final pretrial conference is scheduled at the date and time
        set forth above.

9.      PREPARATION OF PROPOSED FINAL PRETRIAL ORDER: A proposed pretrial order, entitled
        “Final Pretrial Order” shall be prepared jointly by counsel and filed seven (7) business days prior
        to the final pretrial conference in the following form:

                A final pretrial conference was held on the ___ day of ______________. Appearing for the
                parties as counsel were:

                        (List the counsel who will attend the pretrial conference.)

                1.      Exhibits: The following exhibits will be offered by the plaintiff and the defendant:

                        (List separately for each party all exhibits, including demonstrative evidence and
                        summaries of other evidence, by name and number. Plaintiff shall use numbers;
                        defendant shall use letters. Indicate with respect to each exhibit whether and for
                        what reason its admissibility is challenged. Exhibits expected to be used solely for
                        impeachment purposes need not be numbered or listed until identified at trial.
                        Failure to list an exhibit required to be listed by this order will result, except upon
                        a showing of good cause, in a determination of non-admissibility at trial. Objections
                        not contained in the Pretrial Order, other than objections under Evidence Rule 402
                        or 403, shall be deemed waived except for good cause shown. See Fed. R. Civ. P.
                        26(a)(3)(B).)

                2.      Uncontroverted Facts: The parties have agreed that the following may be accepted
                        as established facts:

                        (State in detail all uncontroverted facts.)



                                                     -4-
Case 1:20-cv-00036-HYJ ECF No. 39, PageID.391 Filed 04/15/20 Page 5 of 7



         3.    Controverted Facts and Unresolved Issues: The factual issues remaining to be
               determined and issues of law for the Court’s determination are:

               (Set out each issue which is genuinely controverted, including issues on the merits
               and other matters which should be drawn to the Court’s attention.)

         4.    Witnesses:

               A.      Non-expert witnesses to be called by the plaintiff and defendant, except
                       those who may be called for impeachment purposes only, are:

                       (List names, addresses, and telephone numbers of all non-experts who will
                       testify. Indicate whether they are expected to testify in person, by
                       deposition videotape, or by reading of their deposition transcript. Indicate
                       all objections to the anticipated testimony of each non-expert witness. For
                       each witness listed, indicate whether the witness will be called or merely
                       may be called to testify.)

               B.      Expert witnesses to be called by the plaintiff and defendant, except those
                       who may be called for impeachment purposes only, are:

                       (List names, addresses, and telephone numbers of all experts who will
                       testify, providing a brief summary of their qualifications and a statement of
                       the scientific or medical field(s) in which they are offered as experts.
                       Indicate whether they will testify in person, by deposition videotape, or by
                       reading of their deposition transcript. Indicate all objections to the
                       qualifications or anticipated testimony of each expert witness.)

                       It is understood that, except upon a showing of good cause, no witness
                       whose name and address does not appear in the lists required by
                       subsections (a) and (b) will be permitted to testify for any purpose, except
                       impeachment, if the opposing party objects. Any objection to the use of a
                       deposition under Fed. R. Civ. P. 32(a) not reflected in the Pretrial Order
                       shall be deemed waived, except for good cause shown.

         5.    Depositions and Other Discovery Documents:

               All depositions, answers to written interrogatories, and requests for admissions, or
               portions thereof, that are expected to be offered in evidence by the plaintiff and the
               defendant are:

               (Designate portions of depositions by page and line number. Designate answers to
               interrogatories and requests for admissions by answer or request number.
               Designation need not be made of portions that may be used, if at all, as
               impeachment of an adverse party. Indicate any objections to proposed deposition
               testimony, answers to interrogatories, and admissions.)



                                           -5-
      Case 1:20-cv-00036-HYJ ECF No. 39, PageID.392 Filed 04/15/20 Page 6 of 7



                 6.       Length of Trial: Counsel estimate the trial will last approximately _____ full days,
                          allocated as follows: _____ days for plaintiff’s case; _____ days for defendant’s
                          case; _____ days for other parties.

                 7.       Prospects of Settlement: The status of settlement negotiations is:

                          (Indicate progress toward settlement and issues that are obstacles to settlement.)

         The proposed Final Pretrial Order will be signed by all counsel, signifying acceptance, and upon
approval by the Court, with such additions as are necessary, will be signed by the Court as an order reflecting
the final pretrial conference.

10.      MATTERS TO BE CONSIDERED AT THE FINAL PRETRIAL CONFERENCE: At the final
         pretrial conference, the parties and the Court will formulate a plan for trial, including a program for
         facilitating the admission of evidence, consider the prospects of settlement, and consider such other
         matters as may aid in the trial or other disposition of the action. Unless excused upon a showing of
         good cause, the attorney who is to conduct the trial shall attend the pretrial conference and shall be
         accompanied by a representative of the party with full settlement authority.

11.      PREPARATION FOR TRIAL:

         a.      Each party shall file the following not later than two (2) business days following the final
                 pretrial conference:

                 i.       Proposed voir dire questions. The Court will ask basic voir dire questions. Counsel
                          for the parties will be permitted to question prospective jurors. Questioning by
                          counsel shall not be repetitive of questions asked by the Court or of questions asked
                          in the juror questionnaire.

                 ii.      Trial briefs.

         b.      The parties shall jointly file the following not later than two (2) business days following
                 the final pretrial conference:

                 i.       Proposed jury instructions. This Court uses Western District of Michigan’s
                          Standardized Jury Instructions for the preliminary and final instructions. A copy
                          of these instructions is available on the Court’s website (www.miwd.uscourts.gov).3
                          The court generally uses O’Malley, Grenig & Lee’s Federal Jury Practice and
                          Instructions for those not covered in the standard set. All instructions, including
                          those to which there is an objection, shall be filed as one document. Each


         3
         The instructions can be located through the Attorney Information link or through the
Electronic Filing section. If accessing through the Electronic Filing section, you will need to use
your E-Filing Login and Password. Once you have logged into the electronic filing section of the
website, click Utilities, then select WDMI Attorney References and you will see the link to the
Standard Civil Jury Instructions.

                                                      -6-
   Case 1:20-cv-00036-HYJ ECF No. 39, PageID.393 Filed 04/15/20 Page 7 of 7



                         instruction shall be submitted in full text, one instruction per page, and in the order
                         to be read to the jury. Indicate those instructions with outstanding objections. No
                         instruction submitted shall contain highlighting or blanks. If the language of a
                         standardized instruction is modified, or an additional (non-standard) instruction
                         submitted, the source of the additional language or instruction must be indicated.
                         Objections to opposing counsel’s proposed instructions, will be specified with a
                         summary of the reasons for each objection including a citation to relevant legal
                         authority.

         The parties are required to submit a copy of the joint statement of case and statement of the elements,
joint proposed jury instructions, and joint proposed verdict form(s) in WordPerfect or Word format to Judge
Maloney’s Judicial Assistant, Christina Cavazos at Christina_Cavazos@miwd.uscourts.gov and Case
Manager, Amy Redmond at Amy_Redmond@miwd.uscourts.gov.

                 ii.     A joint statement of the case and statement of the elements that must be proven by
                         each party. If the parties are unable to agree on the language of a joint statement of
                         the case, then separate, concise, non-argumentative statements shall be filed. The
                         statement(s) of the case will be read to the prospective jurors during jury selection.
                         The elements that must be proven by each party will be included in the preliminary
                         jury instructions.




Dated: April 15, 2020                                                /s/ Sally J. Berens
                                                                    SALLY J. BERENS
                                                                    U.S. Magistrate Judge




                                                      -7-
